Citation Nr: 0912700	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for claimed low back 
disorder.  

2.  Entitlement to service connection for claimed bilateral 
knee disorder.  

3.  Entitlement to service connection for claimed bilateral 
hearing loss.  

4.  Entitlement to service connection for claimed bilateral 
numbness of the hands.  

5.  Entitlement to service connection for kidney cancer due 
to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973.  He also served in the Reserve until his retirement in 
June 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision issued by the RO.  

The issue of service connection for kidney cancer due to 
exposure to herbicides is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
finding of a low back, knee, hearing or hand disorder during 
his period of active service or for many years thereafter.  

2.  The currently demonstrated hypertrophic zygapophyseal 
joint disease with diffuse bulging of the annulus and 
stenosis at the L2-3 level and hypertrophic zygapophyseal 
joint disease and a paracentral herniation encroaching on the 
left nerve root sleeve and L5-S1 is not shown to be due to 
any event or incident of the Veteran's period of active 
service or any subsequent period of active or inactive duty 
for training.  

3.  The currently demonstrated right knee condition 
manifested by chondromalacia of the patella, "medial 
shelf," and neurilemoma (schwannoma) is not shown to be due 
to any event or incident of the Veteran's period of active 
service or any subsequent period of active or inactive duty 
for training.  

4.  The Veteran currently is not shown to have left knee 
condition that can be causally linked to any event or 
incident of his period of active service or any subsequent 
period of active or inactive duty for training.  

5.  The Veteran currently is not shown to have a right ear 
hearing disability for VA compensation purposes.  

6.  The currently demonstrated left ear sensorineural hearing 
condition is shown as likely as not to be due to the exposure 
to acoustic trauma that began with his period active service.  

7.  The Veteran currently is not shown to have a condition 
manifested by numbness of the hands that can be linked to any 
event or incident of his active service or any subsequent 
period of active or inactive duty for training..  


CONCLUSIONS OF LAW

1.  The Veteran's low back disability manifested by 
hypertrophic zygapophyseal joint disease with diffuse bulging 
of the annulus and stenosis at the L2-3 level and 
hypertrophic zygapophyseal joint disease and a paracentral 
herniation encroaching on the left nerve root sleeve and L5-
S1 is not due to disease or injury that was incurred in or 
aggravated by active service or active duty for training or 
injury that was incurred in or aggravated by inactive duty 
for training; nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2008).  

2.  The Veteran's right knee disability manifested by 
chondromalacia of the patella, "medial shelf," and a 
neurilemoma (schwannoma) is not due to disease or injury that 
was incurred in or aggravated by active service or any period 
of active duty for training or injury that was incurred in or 
aggravated by any period of inactive duty for training.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  The Veteran does not have a left knee disability due to 
disease or injury that was incurred in or aggravated by his 
active service or any period of active duty for training or 
injury that was incurred in or aggravated by a period of 
inactive duty for training.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

4.  The claim of service connection for a right ear hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).  

5.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a left ear sensorineural hearing 
loss is due to disease or injury that was incurred in active 
service and active duty for training.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

6.  The Veteran does not have a disability manifested by 
numbness of the hands that is due to disease or injury that 
was incurred in or aggravated by active service or any period 
of active or inactive duty for training.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claims now before the Board on appeal, 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in February 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The March 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.

There is no showing of any defect in notifying or assisting 
prejudices the Veteran or reasonably affects the fairness of 
this adjudication.  Indeed, he has not suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.  


Factual Background

The service treatment record shows that, in the course of the 
Veteran's August 1970 enlistment examination and July 1973 
separation examination, pertinent clinical evaluation was 
completely normal.  The enlistment examination noted a 
history of a left index finger injury severing the tendons.  
The service treatment record for the period active service is 
negative for complaints or findings of a back, knee, hearing 
or hand disorder.  

There are also on file other medical records referring to the 
Veteran's extended period of service in the Reserve.  These 
include the reports of periodic examination conducted over 
the years.  These documents are negative for complaints or 
findings referable to a back, knee, hearing or hand 
condition.  

The December 1994 annual examination report for the Reserve 
included no defects.  The audiometric testing at that time 
showed elevated readings at the level of 6 Hertz in the right 
ear and at the levels of 4 and 6 Hertz on the left.  The 
Veteran also denied having or ever having had recurrent back 
pain or a 'trick' or locked knee

The post service medical evidence includes both private and 
VA treatment records.  A June 1997 workers' compensation form 
shows that the Veteran reported experiencing a sore neck and 
back following his involvement in an automobile accident.  

A private medical progress note, dated in October 1998, shows 
that the Veteran was seen for right knee complaints.  It was 
noted that the Veteran apparently injured his knee in a May 
1997 work-related accident, while pulling a motor from a 
pontoon boat.  The report of a private operative report shows 
that the Veteran underwent right knee surgery in November 
1998.  

A January 2003 workers' compensation injury notification form 
shows that the Veteran complained of having recurrent back 
problems stemming from a 1997 accident.  

A private MRI (magnetic resonance imaging) report dated in 
February 2003 shows lumbar spine findings reflective of 
hypertrophic zygapophyseal joint disease and paracentral 
herniation.  

An investigation report for occupational injury and illness, 
dated in November 2004, shows that the Veteran claimed to 
have strained his back in April 2004 after tripping while 
crossing a street.  

A March 2006 VA examination report shows that the Veteran 
provided a history of in-service exposure to heavy and small 
arms gunfire, as well as to engine room noise.  He added 
that, as a civilian, he experienced noise exposure resulting 
from exposure to heavy equipment in his work as an 
electrician.  

Audiometric evidence included a diagnosis of bilateral high 
frequency sensorineural hearing loss.  Also, left ear hearing 
loss, as defined in 38 C.F.R. § 3.385 (2008) was shown.  

The examiner opined that, given the findings of normal 
hearing for VA rating purposes in 1994 [see service medical 
record], more than 20 years after his service separation, 
"it [was] unlikely that current hearing loss [was] related 
to active duty [m]ilitary noise exposure."  

As part of an attachment to his VA Form 9, dated in October 
2006, the Veteran reported that he incurred a back injury in 
1972 when a watertight door struck him in the back.  He 
reported having back problems since that time.  He added that 
his knee problems were the result of his spending long hours 
on steel decks.  

As for his claimed hearing loss, as noted in the course of 
his March 2006 VA examination, the Veteran reported in-
service noise exposure.  He also reported having bilateral 
hand numbness resulting from his handling ship to shore 
communication cables during his service.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Certain chronic disabilities, such as arthritis and 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  


Analysis

Low Back Disorder

After carefully reviewing the evidence, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim of having current low back disability due to 
an injury sustained during service.  

First, there is not showing of pertinent complaints or 
findings during his period of active or in connection with 
extended service in the Reserve.  Significantly, he denied 
having or having had recurrent back pain when examined in 
Reserve in 1994.  

While the Veteran now reports injuring his back in 1972, his 
own statements over the years are inconsistent with his 
having any chronic back problem.  In addition, the Veteran is 
shown to have first complained of low back problems arising 
from work-related incidents in 1997 and 2004.  

The Veteran was first shown to have by lumbar spine findings 
of hypertrophic zygapophyseal joint disease with diffuse 
bulging of the annulus and stenosis at the L2-3 level and 
hypertrophic zygapophyseal joint disease and a paracentral 
herniation encroaching on the left nerve root sleeve and L5-
S1 in 2003.  However, the Veteran has submitted no competent 
evidence to support his general assertion of having a low 
back condition is causally linked to an injury sustained 
during his period of active service.  The submitted competent 
evidence indicates that he developed back complaints 
following postservice injuries only.  

Moreover, the Veteran's current lay assertions are not 
credible for the purpose of establishing that he has 
experienced ongoing low back problems since active service or 
in connection with his long service with the Reserve.  

As a lay person, the Veteran also lacks the medical expertise 
to offer competent opinions as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Espiritu.  

Thus, lacking competent evidence showing a link between the 
Veteran's current low back disorder and any event or incident 
during his service, the claim for service connection for a 
low back disorder must be denied.  

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Here, there is a lack of 
competent evidence sufficient to establish a continuity of 
symptomatology or treatment pertaining to a low back disorder 
since active service or any event during a period of active 
or inactive duty for training.  


Bilateral Knee Disorder

On this record, the Board also find that the evidence is 
predominates against the claim of service connection for a 
bilateral knee disorder.  

The service entrance and separation examinations are negative 
for findings, complaints or diagnoses of any knee condition.  
In fact, no related knee complaints or findings were recorded 
until many years after his period of active service.  

The Veteran is shown to have injured his right knee in 1997 
as a result of a work-related injury and to have undergone 
right knee surgery in 1998.  The operative procedure at that 
time did not identify any cartilage or ligament damage, but 
showed findings including chondromalacia and a tumor.  

However, the Veteran has presented no competent evidence to 
support his assertions that any current knee condition is due 
an event or incident of active service or his Reserve 
service.  The Veteran's lay assertions are shown to be 
inconsistent and to lack credibility for the purpose of 
establishing a continuity of symptomatology since his period 
active service.  He also has identified any event or incident 
during his service with the Reserve as being linked to any 
knee problem.  

Finally, there is no showing that the Veteran has any current 
disability involving the left knee that can be linked to his 
service.  

As such, the claim for service connection for a bilateral 
knee disorder must be denied.  


Bilateral Hearing Loss

The VA examination report, dated in March 2006, does not show 
findings of a right ear hearing disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385.   A 
sensorineural hearing loss has been diagnosed, but the claim 
for a right ear hearing loss must be denied on these findings 
by operation of law.  

The VA examination testing did show finding consistent with a 
hearing disability involving the left ear.  This was 
identified as a sensorineural hearing loss and linked by the 
Veteran to his noise exposure in service.  

Here, the service examination in 1994, the Board finds, did 
not show finding consistent with a high frequency loss.  
Given that the hearing disability is related to the exposure 
to acoustic trauma, the Board finds the evidence to be in 
relative equipoise in showing that the left ear sensorineural 
hearing loss is as likely as not is due to sustained and 
extensive exposure to acoustic trauma as described by the 
Veteran that began during his period of active service. 

By extending the benefit of the doubt to the Veteran, service 
connection for a left hearing loss is granted.  


Bilateral Numbness of the Hands

Following a careful review of the evidentiary record, the 
Board finds that the claim of service connection for a 
disability manifested by bilateral numbness of the hands must 
be denied in this case.  

The threshold question presented in connection with this 
claim is whether the Veteran has demonstrated competent 
evidence of current disability.  Here, the medical evidence 
does not support the Veteran's lay assertions of having a 
current disability to which his complaints of bilateral 
numbness of the hands can be linked.  

In addition, the Veteran's current lay assertions are found 
to be inconsistent with his earlier statements recorded 
during active service of in connection with his service in 
Reserve.  As such, they lack credibility for the purpose of 
establishing a continuity of symptomatology since his period 
of active service.  

In the absence of competent evidence of current disability, 
the claim of service connection for the claimed numbness of 
the hands must be denied.  

Finally, McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the standards of McLendon are not met as to the 
claims of service connection for a low back disorder, a 
bilateral knee condition or the claimed numbness of the 
hands.  



ORDER

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

The appeal of the claim of service connection for right ear 
hearing loss is dismissed.  

The service connection for a left ear hearing loss is 
granted.  

Service connection for bilateral numbness of the hands is 
denied.



REMAND

The Veteran informed VA as part of his October 2006 VA Form 9 
that, following his being diagnosed with Stage 4 renal cell 
carcinoma, his left kidney was removed in April 2005.  He 
claimed that he served off the coast of Vietnam during his 
entire tour.  

The Veteran added that individual at the University Medical 
Center concluded that his kidney condition was a result of 
chemical herbicide exposure.  Records pertaining to the 
Veteran's claimed kidney surgery at the Nebraska University 
Medical Center in April 2005 are not of record.  These cited 
private medical records may contain information critical to 
the matter at hand, and 38 C.F.R. § 3.159(c)(1) mandates that 
VA assist in obtaining such records.  

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2008).  
Cancer of the kidney is not listed among the included 
diseases.  

Here, the Veteran does not assert that his service involved 
duty or visitation in Vietnam.  And, even if the Veteran here 
was shown to have served in-country in Vietnam, as noted, 
kidney cancer is not listed among the presumptive disorders 
pertaining to exposure to herbicides under 38 C.F.R. 
§ 3.309(e) (2008).  

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  As such, the above-cited medical records, 
with accompanying medical opinion, from the University of 
Nebraska Medical Center, need be obtained.  

Accordingly, the remaining issue is REMANDED for the 
following action:

1.  The Veteran should be asked to verify 
the dates in which he was hospitalized at 
the University of Nebraska Medical Center 
for treatment for his kidney cancer, 
including the removal of his left kidney.  
He should also be requested to identify 
the name of the medical professional at 
that medical facility who related to him 
that his kidney cancer was caused by his 
military service, to include exposure to 
herbicides.  The Veteran must also be 
requested to complete a signed release 
form for treatment records associated 
with treatment afforded him at the 
Nebraska University Medical Center.  

2.  In the event that the Veteran returns 
a signed release form pertaining to VA's 
obtaining the above-referenced medical 
records from the University Medical 
Center, these records should be requested 
and associated with the claims file.  All 
records obtained pursuant to this request 
must be associated in the Veteran's 
claims file.  All efforts to obtain these 
records should be fully documented.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

3.  Following completion of all indicated 
development, the claim of service 
connection for kidney cancer due to 
exposure to herbicides should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


